DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedeschi (US 2017/0358598; of record).
  	Bedeschi discloses an integrated assembly (particularly see Figs. 13-16), comprising:  
	a first comparative digit line or wiring (46 and a piece of 49 that is under 46) laterally offset from a second comparative digit line (48 and a piece of 49 that is under 48), wherein such identified first and second digit lines or wirings can each naturally function as a digit line or wiring, as each of such identified lines/wirings forms an integral electrical interconnection;
	a semiconductor structure (including 42, 38, 24d, 22, 26d, 38, 40) extending from the first comparative digit line to the second comparative digit line, wherein the first and second digit lines/wirings are in direct physical contact with the semiconductor structure;
	the semiconductor structure having a first stem (42, 38, 24d) extending downwardly from the first comparative digit line, a second stem (40, 38, 26d) extending downwardly from the second comparative digit line, and a segment (22) extending from the first stem to the second stem; a trough being defined between the first and second stems, and over the segment;
	a first non-ferroelectric transistor (such as the left side one in 12d) under the first comparative digit line and gating (one of the gates 34) an upper region of the first stem; 
	a second non-ferroelectric transistor (such as the right side one in 12d) under the second comparative digit line and gating an upper region of the second stem; and
	a ferroelectric transistor configuration under the first and second non- ferroelectric transistors and gatedly (with gate 18) coupling lower regions of the first and second stems to one another through a body region (22) that extends along the segment.
	Regarding claim 12, in addition to what have been discussed above, it is further noted that the above device naturally includes an insulative structure lining an entirety of a vertical sidewall surface of the semiconductor structure, the insulative structure having a first portion comprising a ferroelectric material (20) and a second portion (36 and thin portions of 25 that lining the rest of the side surfaces of the semiconductor structure). Moreover, it is noted that any potential implications regarding how the second portion of the insulating structure is formed, such as whether it is formed in one step or in multiple steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi.
	The disclosure of Bedeschi is discussed as applied to claims 1-3 and 11-13 above.
	Although Bedeschi does not more explicitly disclose that the two non-ferroelectric transistors in the U-shaped semiconductor structure can have a shared gate in the above identified embodiment of Figs. 13-16, it is well known in the art that, as further evidenced in Bedeschi (see Fig. 3), two neighboring non-ferroelectric transistors (32) can commonly and desirably share a single gate (such as the top middle one of 34) for desirably addressing individual cells in a 2D matrix of memory cells.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the inventio was made to incorporate the art-well-known shared gate structure into the above identified embodiment of Figs. 13-16 in Bedeschi, so that a memory device with desired 2D addressing configuration would be obtained, as the ordinary skill in the art would readily recognize the advantage of incorporating the shared gate structure into the top two selection transistors of the above identified embodiment of Figs. 13-16, which would desirably substantially simplify the gate structures and/or reduce the gate numbers for the selection transistors in the resulting memory device.

Response to Arguments
Applicant's arguments filed on 3/30/2022 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898